Title: To George Washington from Daniel Rogers, 1 February 1797
From: Rogers, Daniel
To: Washington, George


                        
                             February 1st 1797
                        
                        The Senators and Representative, for the State of Delaware, respectfully
                            enclose Copies of addresses, transmitted to them, in pursuance of Resolutions of the General
                            assembly at their late Session, to be presented to the President of the United States.
                        at what Time it will be most agreeable to him to recieve the same, he will be
                            pleased to intimate.
                        
                     Enclosure
                                                
                            
                                Sir, 
                                Dover, January 24th 1797.
                            
                            The Senate of the State of Delaware cannot view with Insensibility your
                                contemplated retirement from the first Office of your Country, to the repose of private
                                Life.
                            Upon such an occasion to be silent, and to withhold the most cordial
                                Expression of our Affection, Respect and Veneration for your Character, would be as
                                ungrateful to you, as it would be dishonourable to ourselves. It is in attempting
                                therefore to do justice to our feelings, and to discharge a partriotic Duty, that we
                                present this Address, as a tribute of Gratitude, and an homage due to your Virtues.
                            More than twenty Years have elapsed since you left the Civil Councils of
                                America, to undertake and sustain the more difficult and perilous duties of the chief
                                Military command. The seven Years conflict which ensued, must have been to you, a gloomy
                                Series of seven years Sufferings, except as it was relieved by temporary Victories, and
                                the pleasing hope, that the exertions of your Country, and the aids of Heaven, would
                                crown your Labours with ultimate Success.
                            At the close of the important Contest we view you in the command of a
                                disciplined, affectionate and admiring Army; and, from the example of other Conquerers,
                                we might have trembled for the Fate of our Country, in the apprehension that its
                                Protector, would become its Tyrant. But happily for the
                                United States, and honourably for yourself, and the character of Human Nature, the
                                feelings of the Conqueror, were lost in those of the Patriot; and the Infatuations of Ambition were repressed by
                                the Triumph of Virtue.
                            The glorious Spectacle was presented to the World, of a popular and
                                successful General atchieving the Emancipation of his
                                Country, and then resigning his command to an unarmed Republic; voluntarily retiring
                                from the honors of Office, and receiving in return the Tribute, not of Power; but of
                                Public Gratitude.
                            We view you a second time, in obedience to the unanimous Voice of America,
                                relinquishing the enjoyment of your beloved retirement, and accepting the chief
                                Majistracy of your Country, in order to add Character, Credit, and Energy to its
                                Government. That Character, Credit and Energy you have assisted, in forming and securing
                                to our Government; and we hope they will be preserved, as well to perpetuate the memory
                                of your Virtues, as the happiness of your fellow Citizens.
                            We address you, Sir, in the name, and on the behalf of the Citizens we
                                represent; We know that they unite with us, in viewing your Abilities with respect, your
                                Virtues with veneration, and, your Services with gratitude; and in soliciting from Heaven for you, every blessing which can increase your
                                happiness here, and hereafter.
                            
                                Daniel Rogers
                                Speaker of the Senate of the State of Delaware.
                                
                        
                        
                     Enclosure
                                                
                            
                                Sir, 
                                
                                    c. 1 February 1797
                                
                            
                            To enjoy the advantages resulting from your wise Administration, and not to
                                express our Gratification; to feel the beneficial effects of your firmness and
                                Patriotism, and not acknowledge them, to admire your Magnanimity and to be silent, would
                                throw a shade over the Republican Character, of which we boast, and would wound the
                                sensibility of our Constituents. Permit us, Sir, to offer the only tribute in our Power to give, and the only one worth your acceptance—the
                                grateful acknowledgments of a free and independent People.
                            When we saw you return into the Hands of your Country, that Sword which had been entrusted to you for her safety;
                                and retire to domestic Peace and Tranquility, We lamented that we could not then employ
                                those Talents which have since shone with such resplendency: But on the approach of a
                                new Æra and when it became necessary to appoint a Chief Magistrate, to discharge the
                                important Duties assigned to him, by our excellent Constitution; every eye was turned towards you; and you, again submitted to the Public
                                wish. In that Station you have directed the Affairs of a rising Nation, with unequalled success. With Justice and Moderation you have
                                confined yourself within the Limits prescribed to you, and you have preserved to your
                                fellow Citizens that Liberty which you were instrumental in
                                establishing. It has been our happiness to see the Resources and Credit of the Republic,
                                and the Prosperity of her Citizens keep pace with your Administration.
                            In our foreign Relations we perceive the same happy effects. Your
                                inviolable Fidelity to our engagements with one Nation, and the Neutrality, due to
                                others, which you have faithfully respected; have secured us from the Calamities of the
                                War, which is now desolating Europe; and however ardently we wish for the establishment
                                of Universal Liberty, yet our true Interest points out the Wisdom, of adhering to just Policy.
                            We have yielded to your desire of Retirement only to give Repose to the
                                Evening of a Life, which has been spent in the pursuit of Noble Deeds; and although you
                                may not much longer Personally direct the Councils of America, yet we trust that a
                                Recollection of your Virtues and Wisdom, will forever guide
                                the steps of your Successors. Signed by Order of the House of Representatives of the
                                State of Delaware
                            
                                Stephen Lewis, Speaker.
                                
                        
                        
                    